DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-14 in the reply filed on July 15, 2021 is acknowledged.  The traversal is on the ground(s) that the amendments add a further special technical feature over the cited references.  This is not found persuasive because Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a sensor having an inductor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kouhani et al. (2017 IEEE 30th International Conference on Micro Electro Mechanical Systems (MEMS), 2017; as cited by Applicant). Kouhani teaches a sensor having an inductor (Abstract). Further in light of the amendment Lai teaches an intraocular pressure sensor system (Abstract) with the sensor having an unobstructed central opening (Paragraph 0039; ‘open central area’). The requirement is still deemed proper and is therefore made FINAL.
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Chiou and Lai references to teach the limitations presented in the newly amended claims.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a conditional functionality that is ‘during sensing’. Given that the claim is an apparatus claim it makes it unclear exactly if that structural aspect is meant to be part of the claim or not. Examiner notes the term ‘during sensing’ is ‘conditional’ which makes it unclear whether the limitations tied to that are meant to be included in the claim or not. For the purposes of compact prosecution, the features will be treated as part of the claim.
Claim 7 recites the term ‘it’ and it is unclear exactly what the term ‘it’ is meant to refer back to.
Claim 7 recites ‘not requiring’ which makes it unclear if this functionality is meant to be part of the invention or not. The claims are directed to an apparatus as opposed to a method of using and thus as currently claimed a sensor once manufactured does not necessarily require implantation which would therefore meet the limitation. 
Claim 10 recites the term ‘its’ and it is unclear exactly what the term ‘its’ is meant to refer back to.
Claim 24 recites the term ‘it’ and it is unclear exactly what the term ‘it’ is meant to refer back to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 7 recites ‘the sensor not requiring surgical implantation within the eye to which it is externally mounted’ which appears to positively recite an ‘eye’ which encompasses a human organism.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (US 2012/0277568) in view of Moreau et al. (WO 2016/071253 A1) and Lai et al. (US 2017/0280997).
Regarding claim 1, Chiou teaches an organ pressure sensing system (Abstract) comprising 
a sensor (2) comprising an inductor (Paragraph 26; ‘inductor “L”’) having a shape which is elongated to create at least a majority of a circle (Figure 2; Paragraph 0028; ‘ring-shaped’), 
Chiou is silent on the passive inductor, undulating shape, and the polymeric protective layer. Moreau teaches an organ pressure sensing system (Abstract; Page 4, Lines 9-11; Figure 4), comprising a passive inductor (inductor, 201 of passive sensing means 200/101) having a stretchable undulating shape (Page 20, Line 33-Page 21, Line 3; Figure 4) and a polymeric protective layer encapsulating the passive inductor (Page 6, Lines 7-12). It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have modified the system of Chiou with Moreau to have used a passive inductor having an undulating shape, in order to improve the surface coverage and sensitivity (Page 9, Lines 8-17 of Moreau).
Chiou in view of Moreau is silent on the sensor having an unobstructed central opening coaxial with the passive inductor during sensing. Lai teaches an intraocular pressure sensor system (Abstract) with the sensor having an unobstructed central opening coaxial with the passive inductor during sensing (Paragraph 0039; ‘open central area’; Examiner notes the positioning of the opening would be in combination of Chiou in view of Moreau teaching 
Regarding claim 2, Chiou in view of Moreau teach the polymeric protective layer includes a circular outer edge (Page 6, Lines 7-12 of Moreau). It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have modified the system of Chiou with Moreau order to improve the surface coverage and sensitivity (Page 9, Lines 8-17 of Moreau).
Regarding claim 3, Chiou is silent on the opening. Lai teaches the protective layer includes a circular inner edge defining the unobstructed central opening and the unobstructed central opening being over an entire cornea when the sensor is externally mounted to an eye (Paragraph 0039; ‘open central area’; Examiner notes the positioning of the opening would be in combination of Chen in view of Moreau teaching specifically the sensor and passive inductor). It would have been obvious to one of ordinary skill in the art to have modified Chen in view of Moreau with Lai because it is expected to reduce any negative impact related to protein deposition, corneal oxygenation, or subject's vision quality (Paragraph 0039 of Lai).
Regarding claim 7, Chiou teaches the sensor is adapted for removable placement on a human eye (Paragraph 0027; ‘The contact lens 20 is for wearing on a cornea’) and the sensor not requiring surgical implantation within the eye to which it is externally mounted (Paragraph 0027; contact lens does not require implantation). Lai teaches the sensor has an open center coaxial with a pupil center point of the eye Paragraph 0039; ‘open central area’; Examiner notes the positioning of the opening would be in combination of Chen in view of Moreau teaching specifically the sensor and passive inductor). It would have been obvious to one of ordinary skill in the art to have modified Chen in view of Moreau with Lai because it is expected to reduce any 
Regarding claim 9, Chiou teaches the system further comprises a reader including a reading coil (reader unit 3), the reader being spaced away from the sensor and being spaced away from an organ (Paragraph 0034; Figure 2).
Regarding claim 24, Chiou teaches wherein the sensor does not requiring surgical implantation within an organ to which it is externally mounted (Paragraph 0027; ‘The contact lens 20 is for wearing on a cornea’).
Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (US 2012/0277568) in view of Moreau et al. (WO 2016/071253 A1) and Lai et al. (US 2017/0280997) as applied to claim 1 above, and further in view of Naber et al. (US 2010/0016704).
Regarding claim 4, Chiou in view of Moreau, teaches the system of Claim 1, but fails to teach the system further comprises only a single electronic component secured to the sensor.
Naber teaches an intraocular pressure sensing system (Abstract; measurement system, 102), comprising a sensor that includes only inductor and capacitor (Paragraph 0053). It would have been obvious to one of ordinary skill in the art to have modified Chiou with Naber because to only include a single electronic component, in order to simplify the intraocular measurement system (Paragraph 0053 of Naber).
Regarding claim 5, Chiou is silent on the use of a capacitor. Naber teaches the component is a capacitor and the capacitor is part of a parallel resonance circuit (Paragraph 0053). It would have been obvious to one of ordinary skill in the art to have modified Chiou with Naber because to only include a single electronic component, in order to simplify the intraocular measurement system (Paragraph 0053 of Naber).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (US 2012/0277568) in view of Moreau et al. (WO 2016/071253 A1) and Lai et al. (US 2017/0280997), as applied to claim 1 above, and further in view of Kouhani (2017 IEEE 30th International Conference on Micro Electro Mechanical Systems (MEMS), 2017; as cited by Applicant).
Regarding claim 6, Chiou, in view of Moreau, teaches the system of Claim 1, and Chiou the sensor is free of a microprocessor (Paragraph 0029), but fails to teach the passive inductor is a variable inductor. Kouhani teaches an intraocular pressure sensing system, comprising a passive, variable inductor (Abstract). It would have been obvious to one of ordinary skill in the art to have modified the system of Chiou in view of Moreau with that of Kouhani to have used a variable, passive inductor in order to prevent signal drift (Page 557, Column 2, Paragraphs 2-3 of Kouhani).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (US 2012/0277568) in view of Moreau et al. (WO 2016/071253 A1) and Lai et al. (US 2017/0280997) and Chen et al. (US 2009/0299216).
Regarding claim 10, Chiou teaches an organ pressure sensing system (Abstract) comprising: 
(a) an intraocular sensor (2) including a metallic inductor (Paragraph 0026: ‘inductor “L”’) the sensor not requiring surgical implantation within an eye to which it is externally mounted (Paragraph 0027; contact lens does not require implantation), and the inductor being a loop of no greater than 360 degrees (Figure 2); 
(b) a reader (reader unit 3).
(c) the reader being spaced away from the sensor and the organ (Figure 3)
Chiou is silent on the polymeric carrier and the inductor having a wavy shape.
Moreau teaches an organ pressure sensing system (Abstract; Page 4, Line 9-11; Figure 4) in form of contact lens (Page 23, Lines 26-35), comprising an intraocular sensor (passive sensor, 200; Page 4, Lines 9-11) including a passive metallic inductor (inductor, 201 of passive sensing means 200/101), within a polymeric carrier (Page 6, Lines 7-12), the inductor having an 
Chiou is silent on the reader unit including a conductive coil, a microprocessor and a power supply. Chen teaches a reader unit including a conductive coil (reader coil 811), a microprocessor and a power supply (Paragraph 0070; note microprocessors generally require a power source). It would have been obvious to one of ordinary skill in the art to have modified Chiou with Chen because it allows for enhanced inductive sensor-reader coil coupling and the corresponding sensing signal as well as a data-processing external readout method to support pressure measurement and analysis (Paragraph 0011 of Chen).
Regarding claim 13, Chiou, in view of Moreau, Lai, and Chen teach the invention of Claim 10, but Chiou is silent on the polymeric carrier. Chen teaches the polymeric carrier includes a circular outer edge and a circular inner edge (circular-shaped disk substrate 110 has a circular inner edge and a circular outer edge; Figure 2). It would have been obvious to one of ordinary skill in the art to have modified Chiou with Chen to allow for better conformity of the system to the eye (Paragraph 0088 of Chen).
Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (US 2012/0277568) in view of Moreau et al. (WO 2016/071253 A1) and Lai et al. (US 2017/0280997) and Chen et al. (US 2009/0299216) as applied to claim 10 above, and further in view of Naber et al. (US 2010/0016704).
claim 11, Chiou, in view of Moreau, teaches the system of Claim 10, but fails to teach the system further comprises only a single electronic component secured to the sensor. Naber teaches an intraocular pressure sensing system (Abstract; measurement system, 102), comprising a sensor that includes only inductor and capacitor (Paragraph 0053). It would have been obvious to one of ordinary skill in the art to have modified Chiou with Naber because to only include a single electronic component, in order to simplify the intraocular measurement system (Paragraph 0053 of Naber).
Regarding claim 12, Chiou is silent on the capacitor. Naber teaches the component is a capacitor and the capacitor is part of a parallel resonance circuit (Paragraph 0053). It would have been obvious to one of ordinary skill in the art to have modified Chiou with Naber because to only include a single electronic component, in order to simplify the intraocular measurement system (Paragraph 0053 of Naber).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (US 2012/0277568) in view of Moreau et al. (WO 2016/071253 A1) and Lai et al. (US 2017/0280997) and Chen et al. (US 2009/0299216) as applied to claim 10 above, and further in view of Blankenbecler et al. (US Patent No. 6089711).
Regarding claim 14, Chiou fails to teach an eye-contacting surface of the polymeric carrier is parallel to an opposite outer surface of the polymeric carrier, and the polymeric carrier has a constant thickness along at least a majority of a length of the polymeric carrier.
Moreau teaches the organ pressure sensing system (Abstract; Page 4, Lines 9-11; Figure 4) in form of contact lens (Page 23, Lines 26-35), comprising the intraocular sensor (passive sensing means, 101’) including the inductor (inductive element, 1011’)  within a polymeric carrier (contact lens element, 102; contact lens element 110; see Figure 3), and an eye-contacting surface of the polymeric carrier (contact lens element, 110; eye, 106; Figure 9) is parallel to an opposite outer surface of the polymeric carrier (contact lens element, 102; Figure 9), and the polymeric carrier has a constant thickness along at least a majority of a length of the 
Blankenbecler teaches a contact lens (Abstract), having substantially constant thickness (Column 5, Line 64-Column 6, Line 4). It would have been obvious to one of ordinary skill in the art to have modified Chiou to have configured the eye-contacting surface of the polymeric carrier to be parallel to an opposite outer surface of the polymeric carrier, and the polymeric carrier to have a constant thickness along at least a majority of its length as taught by Moreau, to take advantage of the contact lens as a non-invasive sensing means (Page 1, Line 9-21 of Moreau), and increase comfort to the wearer by maintaining constant thickness (Column 5, Line 64-Column 6, Line 4 of Blankenbecler).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0299216) in view of Moreau et al. (WO 2016/071253 A1) and Lai et al. (US 2017/0280997).
Regarding claim 1, Chen teaches an organ pressure sensing system (Abstract; para [0096]) comprising a sensor (pressure sensor, 100) comprising a passive inductor (inductor coil 120; Paragraph 0049; Abstract – “An implantable polymer-based pressure sensor featuring an electrical LC-tank resonant circuit for passive wireless sensing without power consumption on the implanted site.”) having a stretchable shape (Paragraph 0044 – “The embodiment of the present invention comprising a microfabricated pressure sensor has a flexible/foldable inductor coil substrate. This flexible/foldable substrate allows minimally invasive device implantation without sutures when the implant is folded/rolled for a minimal required incision during surgery, while the flexible coil can be restored once in the implanted environment for electromagnetically data communication after surgery.”; Paragraph 0049 – “the sensor 100 has a circular-shaped disk substrate 110 preferably made out of flexible polymer material to accommodate the spiral inductor coil 120. The flexible polymer material may allow the sensor 100 to be conveniently 
Moreau teaches an organ pressure sensing system (Abstract; Page 4, Lines 9-11; Figure 4), comprising an inductor (inductor, 201) having an undulating shape (Page 20, Line 33-Page 21, Line 3; Figure 4). It would have been obvious to one of ordinary skill in the art to have modified the system of Chen with that of Moreau to have used an inductor having an undulating shape, in order to improve the surface coverage and sensitivity (Page 9, Lines 8-17 of Moreau).
Chen in view of Moreau is silent on the sensor having an unobstructed central opening coaxial with the passive inductor during sensing. Lai teaches an intraocular pressure sensor .
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0299216) in view of Moreau et al. (WO 2016/071253 A1) and Lai et al. (US 2017/0280997) as applied to claim 1 above and in further view of Chiou et al. (US 2012/0277568).
Regarding claim 8, Chen, in view of Moreau, teaches the system of Claim 1, and Chen teaches the sensor is adapted for placement on an external surface of a cardiovascular organ (Paragraph [0096] – “Finally, while embodiments of the present invention have been particularly described in applications for IOP measurements, those skilled in the art will understand that embodiments of the present invention may be used in other applications…Particular applications may include intracranial, cerebrospinal fluid (CSF), cardiovascular, transcutaneous, and blood pressure sensing and pressure monitoring of abdominal aortic aneurysms.”), Chiou and Moreau teaches and the passive inductor is a single loop (Inductor ‘L’ is a single loop in Figure 2 of Chiou and inductor, 201 of passive sensing means 200/101 of Moreau). It would have been obvious to one of ordinary skill in the art to have modified Chen with Chiou and Moreau because it provides a lower cost for hardware and allowing for longer duration use (Paragraph 0015 of Chiou) and because it would help to improve the surface coverage and sensitivity according to Moreau (Page 9, Lines 8-17 of Moreau).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791